Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election with traverse of Group II, claims 7-15, and SEQ ID NO:17-18 as species election, cancellation of claims 1-6 and 16-18 in the reply filed on 10/28/2022 are acknowledged.
However, during examination, it is found that there is no undue burden to search toxin sequences listed claims 8-9 together. Therefore, the species election requirement as set forth in the Office action mailed on 4/5/2019 is hereby withdrawn
Claims 7-15 are hereby examined on merits.
The requirement is still deemed proper and is therefore made FINAL.


				

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the binary toxin-encoding DNA segment".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the binary toxin-encoding DNA segment".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a nucleic acid sequence of Claim 7".  However, claim 7 is drawn to a nucleic acid construct. The metes and bounds are not clear.
Claim 11 recites the limitation "a nucleic acid sequence of Claim 8".  However, claim 8 is drawn to a nucleic acid construct. The metes and bounds are not clear.
Claim 12 recites the limitation "a nucleic acid sequence of Claim 9".  However, claim 9 is drawn to a nucleic acid construct. The metes and bounds are not clear.

It is also noted that an ODP rejection is not made in view of US Patent No. 10,889,830 due to the restriction requirement filed on 4/5/2019 in parent application 15/709,691.
Conclusion

Claim 7 is allowed. Claims 8-15 are rejected.
 However, instant claims are free from prior art for the failure of the prior art to teach or fairly suggest to mix potentiator of SEQ ID NO:2 with B.t toxin listed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/Primary Examiner, Art Unit 1662